       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 1 of 21



                                                                               November 28, 2018


Fifty-Eighth Report
of the Independent Monitor
for the Oakland Police Department

Introduction
This is our fifty-eighth status report on the Negotiated Settlement Agreement (NSA) in the case
of Delphine Allen, et al., vs. City of Oakland, et al., in the United States District Court for the
Northern District of California under the direction of Judge William H. Orrick. I was appointed
in 2010 to oversee the monitoring process of the Oakland Police Department (OPD) that began
in 2003.
This report covers our site visit of October 29-30, 2018; and describes our recent assessments of
NSA Tasks 5, 34, and 41. As we have noted previously, following the Court’s Order of May 21,
2015, in our monthly reports, we devote special attention to the most problematic component
parts of the Tasks that are not yet in full or sustained compliance, and discuss the most current
information regarding the Department’s progress with the NSA and its efforts at making the
reforms sustainable.


Increasing Technical Assistance
Each month, our Team conducts a visit to Oakland that includes both compliance assessments
and technical assistance. During our visits, we meet with Department and City officials; observe
Department meetings and technical demonstrations; review Departmental policies; conduct
interviews and make observations in the field; and analyze OPD documents and files, including
misconduct investigations, use of force reports, crime and arrest reports, Stop Data Forms, and
other documentation. We also provide technical assistance in additional areas, especially those
that relate to the remaining non-compliant Tasks or areas identified by the Department.
Within the last several months, we have provided technical assistance to OPD officials in the
areas of IAD investigation quality (Task 5); stop data and related issues (Task 34); risk
management and the ongoing maintenance issues and development of the Performance
Reporting Information Metrics Environment (PRIME) systems (Task 41); and several
Department policies and procedures, including policies related to PRIME, officer discipline,
probationers and parolees, handcuffing, and the use of electronic control weapons.
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 2 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 2 of 21



Building Internal Capacity at OPD
Also per the May 21, 2015 Court Order, we continue to work closely with the Office of Inspector
General’s (OIG) lieutenant and staff to identify areas that it should audit or review – and to help
design approaches to these audits that are not cumbersome, so as to ensure sustainability. We
review OIG’s quarterly progress reports, which are a valuable resource and assist us in assessing
compliance with NSA requirements.
OIG published its most recent progress report (covering the first two quarters of 2018) in early
October.



Additional Notes on Monitoring Team’s Focused Review of Recent
Decline in Uses of Force
While we have concluded our previously reported inquiry to validate the significant drop in
officers’ use of force, described in our last two status reports, our review of OPD’s proposed and
ongoing corrective measures is ongoing.
This review was prompted by an unexplained reduction of 75% in reported use of force during
the period 2012-2017. Decreases in reported force continued through October 6, 2018. Principal
decreases have been in the Level 4 category of force.1 While a reduction in force, no matter the
assigned category, is positive, the magnitude of this reduction prompted our review for
validation purposes.
We initially reviewed arrest data for 2016-18, which negated the premise that the decrease in
force may be attributed to a decrease in arrests; as a result, we selected arrest reports involving
specific offenses for which there were no accompanying use of force reports for a detailed
review.2 We received and reviewed over 100 such reports. Based on the circumstances
described in these reports, we then received associated video recordings for 38 arrests that
appeared or were likely to have involved a use of force.




1
  OPD Level 4 uses of force include: “1) The intentional pointing of a firearm at a person. 2) A Weaponless Defense
Technique is applied to a Vulnerable Area, excluding strikes (e.g., Hair grab, pressure to mastoid or jaw line; and
shoulder muscle grab); 3) An on-duty firearm discharge to dispatch an injured animal; or 4) A weaponless Defense
Technique Control Hold is applied: a. Escort (elbow); b. Twist lock: c. Arm-bar; or d. Bent-wrist. 5) A canine
deployment in which a suspect is located by the canine, but no bite occurs.”
2
  Arrest reports for the offenses of assault on an officer, obstructing and/or resisting arrest were selected based on
the increased probability that these arrests may involve a use of force.
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 3 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 3 of 21


Our review of the video recordings found no instances where the force used was unwarranted or
inconsistent with policy; and as previously reported, we found several instances where officers
exhibited considerable patience and understanding, even though they were often faced with
resistance and significant verbal abuse. However, based on our assessments of the video
recordings, officers used force in 14 of the cases we reviewed; six of the involved officers
pointing firearms at a person(s). We also noted that the actual arrest was not video-recorded in
six cases. We recognize that the Chief, on October 13, 2018, sent a Department-wide reminder
message underscoring OPD’s policy relevant to PDRDs.
These findings are troubling – due first and foremost to the lack of force reporting described
above; but also due to the lack of consistency regarding video activation during these activities,
specifically during the arrest. In addition, as previously reported, we are concerned with the
inclusion of inaccurate, boilerplate including language stating that “no force was used or
witnessed” in officers’ arrest reports, a serious misrepresentation. It is not clear whether these
deficiencies result from supervisory direction or a lack thereof, a misinterpretation of OPD
policy, or other reasons. However, OPD must definitively determine this to assure confidence in
the accuracy of its force data.
Prompted by our inquiry, OIG also initiated an internal review of the reported reduction of Level
4 force. Although that review is reportedly incomplete, OIG has concluded that a lack of clarity
regarding the pointing of a firearm and the definition of low-ready appears to be a “factor
contributing to the drop” in reported force. Although OPD policy appears clear on this issue,
OPD nevertheless initiated corrective training to address this.3 This first step, which narrowly
addresses the pointing of a firearm, is positive; it may be a contributing factor to the recently
reported data indicative of what appears to be a more accurate reporting of Level 4 force.
However, our review suggests the need for a more broadly based inquiry and consideration of
corrective measures to include policy revisions, training, and intervention where appropriate to
ensure continued NSA compliance.
Our review of these measures continues.




3
  OPD General Order K- 4 II.D.1.a-b. describes Level 4 Force as “The intentional pointing of a firearm at a
person…this includes intentional pointing a firearm loaded with less-lethal ammunition at a person…This does not
include the low ready/retention position.” Section VI.A.4. further describes the Low Ready/Retention Position… is
where a firearm is pointed at a 45-degree angle or less and not at a person…Although the use of the low
ready/retention position is not a reportable use of force, members should document their use of the position in the
appropriate report.”
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 4 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 4 of 21



                                  Focused Task Assessments”


Task 5: Complaint Procedures for IAD
Requirements:
        1.       On or before December 1, 2003, OPD shall develop a policy so that, OPD
                 personnel who become aware that a citizen wishes to file a complaint shall bring
                 such citizen immediately, or as soon as circumstances permit, to a supervisor or
                 IAD or summon a supervisor to the scene. If there is a delay of greater than three
                 (3) hours, the reason for such delay shall be documented by the person receiving
                 the complaint. In the event that such a complainant refuses to travel to a
                 supervisor or to wait for one, the member/employee involved shall make all
                 reasonable attempts to obtain identification, including address and phone
                 number, as well as a description of the allegedly wrongful conduct and offending
                 personnel, from the complainant and any witnesses. This information, as well as
                 a description of the complaint, shall immediately, or as soon as circumstances
                 permit, be documented on a Complaint Form and submitted to the immediate
                 supervisor or, in his/her absence, the appropriate Area Commander, and shall be
                 treated as a complaint. The supervisor or appropriate Area Commander notified
                 of the complaint shall ensure the Communications Division is notified and
                 forward any pertinent documents to the IAD.
        2.       An on-duty supervisor shall respond to take a complaint received from a jail
                 inmate taken into custody by OPD, who wishes to make a complaint of Class I
                 misconduct contemporaneous with the arrest. The supervisor shall ensure the
                 Communications Division is notified and forward any pertinent documents to the
                 IAD. All other misconduct complaints by a jail inmate shall be handled in the
                 same manner as other civilian complaints.
        3.       In each complaint investigation, OPD shall consider all relevant evidence,
                 including circumstantial, direct and physical evidence, and make credibility
                 determinations, if feasible. OPD shall make efforts to resolve, by reference to
                 physical evidence, and/or use of follow-up interviews and other objective
                 indicators, inconsistent statements among witnesses.
        4.       OPD shall develop provisions for the permanent retention of all notes, generated
                 and/or received by OPD personnel in the case file.
        5.       OPD shall resolve each allegation in a complaint investigation using the
                 “preponderance of the evidence” standard. Each allegation shall be resolved by
                 making one of the following dispositions: Unfounded, Sustained, Exonerated, Not
                 Sustained, or Administrative Closure. The Department shall use the following
                 criteria for determining the appropriate disposition:
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 5 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 5 of 21


                 a.      Unfounded: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did not occur. This finding shall also apply when
                         individuals named in the complaint were not involved in the alleged act.
                 b.      Sustained: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur and was in violation of law and/or
                         Oakland Police Department rules, regulations, or policies.
                 c.      Exonerated: The investigation disclosed sufficient evidence to determine
                         that the alleged conduct did occur, but was in accord with law and with
                         all Oakland Police Department rules, regulations, or policies.
                 d.      Not Sustained: The investigation did not disclose sufficient evidence to
                         determine whether or not the alleged conduct occurred.
                 e.      Administrative Closure: The investigation indicates a service complaint,
                         not involving an MOR violation, was resolved without conducting an
                         internal investigation; OR
                 f.      To conclude an internal investigation when it has been determined that the
                         investigation cannot proceed to a normal investigative conclusion due to
                         circumstances to include but not limited to the following:
                         1)       Complainant wishes to withdraw the complaint and the IAD
                                  Commander has determined there is no further reason to continue
                                  the investigation and to ensure Departmental policy and procedure
                                  has been followed;
                         2)       Complaint lacks specificity and complainant refuses or is unable to
                                  provide further clarification necessary to investigate the
                                  complaint;
                         3)       Subject not employed by OPD at the time of the incident; or
                         4)       If the subject is no longer employed by OPD, the IAD Commander
                                  shall determine whether an internal investigation shall be
                                  conducted.
                         5)       Complainant fails to articulate an act or failure to act, that, if true,
                                  would be an MOR violation; or
                         6)       Complaints limited to California Vehicle Code citations and
                                  resulting tows, where there is no allegation of misconduct, shall be
                                  referred to the appropriate competent authorities (i.e., Traffic
                                  Court and Tow Hearing Officer).
                 g.      Administrative Closures shall be approved by the IAD Commander and
                         entered in the IAD Complaint Database.
        6.       The disposition category of “Filed” is hereby redefined and shall be included
                 under Administrative Dispositions as follows:
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 6 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 6 of 21


                 a.      An investigation that cannot be presently completed. A filed investigation
                         is not a final disposition, but an indication that a case is pending further
                         developments that will allow completion of the investigation.
                 b.      The IAD Commander shall review all filed cases quarterly to determine
                         whether the conditions that prevented investigation and final disposition
                         have changed and may direct the closure or continuation of the
                         investigation.
        7.       Any member or employee who is a subject of an internal investigation, as well as
                 any other member or employee on the scene of an incident at which misconduct
                 has been alleged by a complainant, shall be interviewed and a recorded statement
                 taken. However, investigators, with the approval of an IAD Commander, are not
                 required to interview and/or take a recorded statement from a member or
                 employee who is the subject of a complaint or was on the scene of the incident
                 when additional information, beyond that already provided by the existing set of
                 facts and/or documentation, is not necessary to reach appropriate findings and
                 conclusions.
(Negotiated Settlement Agreement III. E.)


Relevant Policy:
There are six Departmental policies that incorporate the requirements of Task 5: Department
General Order M-03, Complaints Against Department Personnel and Procedures (published
December 6, 2005 and revised most recently on August 22, 2013); Communications Division
Policy & Procedures C-02, Receiving and Logging Complaints Against Personnel and Use of
Force Incidents (published April 6, 2007); Training Bulletin V-T.1, Internal Investigation
Procedure Manual (published June 1, 2006); Special Order 8270, Booking of Prisoners at the
Glenn E. Dyer Detention Facility (published June 24, 2005); Special Order 8565, Complaints
Against Department Personnel (published May 11, 2007); and IAD Policy & Procedures 05-02,
IAD Investigation Process (published December 6, 2005). In addition, NSA stipulations issued
on December 12, 2005, and March 13, 2007, incorporate the requirements of this Task.


Commentary:
OPD had been in partial compliance with Task 5 since the twenty-first reporting period. That
status reflected a Court-ordered investigation regarding OPD and the City’s discipline and
arbitration process. On March 23, 2016, the Court issued a new Order indicating that
irregularities and potential violations of the NSA occurred in ongoing IAD investigation 15-
0771. The Order noted that the investigation raised issues of accountability and sustainability of
compliance.
Task 5 consists of several subtasks, briefly described below. Based on OPD’s compliance
history with many of the subtasks, not all are being actively monitored at this time.
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 7 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 7 of 21


Task 5.1 requires that when a citizen wishes to file a complaint, the citizen is brought to a
supervisor or IAD, or a supervisor is summoned to the scene. Task 5.2 requires that if there is a
delay of greater than three hours in supervisory response, the reason for the delay must be
documented. Task 5.3 requires that where a complainant refuses to travel to a supervisor, or
wait for one, personnel make all reasonable attempts to obtain specific information to assist in
investigating the complaint. Task 5.4 requires that specific information be documented on a
complaint form and submitted to the immediate supervisor or, in his/her absence, the appropriate
Area Commander. Task 5.5 requires that the supervisor or Area Commander notify
Communications and forward any pertinent documents to IAD.
To assess compliance with Task 5.1 through and including Task 5.5, we reviewed the Daily
Incident Logs (DILs) prepared by the Communications Division and forwarded to IAD each
business day. The DIL form has been modified several times during our tenure to elicit “forced
responses” that gather all of the information required to evaluate compliance with these Tasks.
These modifications have significantly enhanced OPD’s ability to document compliance by
properly filling out and distributing the logs, and compliance rates with these subtasks have been
near 100% for several years. Consequently, we no longer actively assess OPD’s compliance
with these subtasks, but we continue to receive both the DILs and Daily Complaint Referral Logs
(used to document when Information Business Cards [IBCs] are provided to citizens in lieu of a
complaint forms). We spot-check these forms regularly to verify that the quality of their
completion has not diminished. OPD remains in compliance with Tasks 5.1 through and
including Task 5.5.
Task 5.6 requires that an on-duty supervisor respond to take a complaint received from a jail
inmate taken into custody by OPD, who wishes to make a complaint of Class I misconduct
contemporaneous with the arrest of the inmate. This subtask has not been actively monitored
since December 2014, though we have reviewed cases applicable to this requirement in recent
reports.
Task 5.12 requires that the Watch Commander ensure that any complaints that are applicable to
Task 5.6 are delivered to and logged with IAD. Under current policy, the Communications
Division must record on the DILs complaints that are received and/or handled by on-duty
supervisors, and the DILs is forwarded daily to IAD.
OPD remains in compliance with Tasks 5.6 and 5.12.
Task 5.15 through Task 5.19, and Task 5.21, collectively address the quality of completed IAD
investigations, and therefore remain the subject of our focused Task assessments. To assess
compliance with these Tasks, we reviewed 18 IAD cases that were approved in June, July and
August of 2018. This sample included investigations completed by IAD and Division-level
investigations (DLIs). It also included cases that were resolved via formal investigation and
investigations that were resolved via summary finding.4




4
 Summary findings are investigations in which the Department believes a proper conclusion can be determined
based on a review of existing documentation with limited or no additional interviews and follow-up.
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 8 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 8 of 21


Together, Tasks 5.15 and Task 5.16 require that OPD: gathers all relevant evidence; conducts
follow-up interviews where warranted; adequately considers the evidence gathered; makes
credibility assessments where feasible; and resolves inconsistent statements.
In all of the cases we reviewed, we believe that OPD gathered all relevant evidence available.
As we often find, in many of the cases, video and/or audio recordings proved to be a significant
factor in allowing OPD to reach an appropriate conclusion.
Investigators conducted follow-up interviews to seek clarification or resolve inconsistencies in
six of the 18 cases we reviewed. In four cases, the complainants were interviewed twice; in one
case, the subject officer was interviewed twice; and in the remaining case, the complainant and
two subject officers were all re-interviewed.
OPD made credibility assessments for all involved parties in 13 of the 18 cases. The remaining
five cases were approved for summary finding; and per policy, investigators are not required to
assess the credibility of the involved officers and civilians in these instances.
In one case, the complainant was deemed not credible. In another case, the subject officer was
deemed not credible, and in a third case, the complainant, a witness, and a subject officer were
all found to be not credible. We agreed with these assessments, based on Portable Digital
Recording Device (PDRD) videos and other available documentation.
In 13 of the 18 cases we reviewed, OPD successfully resolved inconsistent statements. In seven
of the cases, PDRD recordings were available and assisted in the determination. In another case,
a recorded call to Communications allowed for a definitive conclusion. Five cases resulted in at
least one finding of not sustained. Not sustained is an acceptable finding, and by definition, it
implies that inconsistencies were not resolved despite investigative efforts.
Task 5.17 requires that OPD permanently retain all notes generated and/or received by OPD
personnel in the case file. OPD personnel document that all investigative notes are contained
within a particular file by completing an Investigative Notes Declaration Form. OPD has a
sustained history of 100% compliance with this subtask. During this reporting period, the form
was again properly completed in all 18 cases we reviewed.
Task 5.18 requires that OPD resolve each allegation in a complaint investigation using the
preponderance of the evidence standard. Task 5.19 requires that each allegation of a complaint
is identified and resolved with one of the following dispositions: unfounded; sustained;
exonerated; not sustained; or administrative closure. Our sample of 18 cases contained 68
allegations that received dispositions as follows: 11 exonerated; 26 unfounded; eight not
sustained; 12 sustained; and 11 administratively closed.
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 9 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 9 of 21


We did not disagree with the findings in any of the cases we reviewed. We note that with respect
to DLIs, chain of command reviews as well as reviews of these cases by IAD personnel are
becoming more thorough. Notes contained in the case files indicate that cases are being returned
to the initial investigator for correction with greater frequency. In one case, the investigating
civilian supervisor retired, but the reviewing civilian manager identified numerous deficiencies
with the case and ultimately changed one of the findings to sustained. We concur with this
change; the case would have been non-compliant without this intervention. In another case, the
reviewing field lieutenant authored a memo agreeing with the sustained findings for the subject
officers, and he offered additional justification as to why the findings were appropriate.
Task 5.20 requires that the IAD Commander review all “filed” cases quarterly to determine
whether the conditions that prevented investigation and final disposition have changed. A filed
case is defined as an investigation that cannot be presently completed and is pending further
developments that will allow completion of the investigation; filed is not a final disposition.
Traditionally, as part of our review of this Task, we also reviewed cases that are tolling. OPD
defines a tolled case as an administrative investigation that has been held in abeyance in
accordance with one of the provisions of Government Code Section 3304. While we are no
longer actively assessing this subtask, we note that filed and tolling cases are reviewed with the
Chief during her weekly IAD meetings and are listed by case number on the printed meeting
agendas. We receive and review these agendas regularly, and a Monitoring Team member often
attends these meetings.
In its 221st Bi-Weekly Update provided on October 24, 2018, OPD advised that 17 cases during
the reporting period exceeded the 180-day timeline to complete investigations (10 Class I cases
and seven Class II cases). Additionally, two of the cases exceeded the Government Code
Section 3304 deadline. Neither involved a sustained finding, and so there were no disciplinary
implications. OPD cited extensive staff turnover in the Division Level Investigations Section of
IAD as the major contributor to these timeliness issues. We discussed this situation with the
IAD commanding officer during and after our most recent site visit; and he has taken steps to
increase the case tracking capabilities within IAD and also to ensure that no additional cases
exceed the 3304 date. We continue to receive regular updates on the backlog/timeliness issue.
Task 5.21 requires that any member or employee who is a subject of an internal investigation, as
well as any other member or employee on the scene of an incident at which misconduct has been
alleged by a complainant, shall be interviewed and a recorded statement taken. However, with
the approval of the IAD Commander or his designee, investigators are not required to interview
and/or take a recorded statement in all cases. For example, interviews are not needed from a
member or employee who is the subject of a complaint, or who was on the scene of the incident
when additional information – beyond that already provided by the existing set of facts and/or
documentation – is not necessary to reach appropriate findings and conclusions. Five of the 18
cases we reviewed were resolved via summary finding, and all were appropriately approved for
such closure. In three of these cases, the availability of video and/or audio recordings was the
primary reason interviews were unnecessary. Additionally, in two non-summary finding cases,
retired employees refused to be interviewed as part of the investigations. We note that OPD
cannot compel retired employees to provide statements in these circumstances.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 10 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 10 of 21


OPD remains not in compliance with Task 5 based on the provisions of the March 23, 2016
Court Order.




Task 26: Force Review Board (FRB)
Requirements:
OPD shall develop and implement a policy concerning its FRB proceedings. The policy shall:
        1.       Set out procedures, membership and a timetable for FRB review of use of force
                 investigations involving Level 2 incidents, as defined in Department General
                 Order K-4, REPORTING AND INVESTIGATING THE USE OF FORCE;
        2.       Require the FRB to review all use of force investigations;
        3.       Require the FRB to make a recommendation as to whether the use of force was in
                 policy or out of policy;
        4.       Require the FRB to forward sustained policy violations to the Discipline Officer.
        5.       Require the FRB not to review any use of force allegation until the internal
                 investigations has been completed;
        6.       Authorize the FRB to recommend to the Chief of Police additional use of force
                 training or changes in policies or tactics, or additional standards, investigatory
                 policies, or training for use of force investigations;
        7.       Require the FRB to conduct an annual review of use of force cases examined, so
                 as to identify any patterns of use of force practices that may have policy or
                 training implications, and thereafter, issue a report to the Chief of Police;
        8.       Require that the FRB membership include, at a minimum, one member from the
                 Training Division, one member from the Field Training Officer program, and
                 either the Bureau of Field Operations Deputy Chief or his/her designee;
        9.       Minimally, that one member of the FRB shall be replaced at least annually.
(Negotiated Settlement Agreement V. C.)


Relevant Policy:
Department General Order K-4.1, Force Review Boards, was originally published on February
17, 2006, and revised on December 21, 2015.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 11 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 11 of 21


Commentary:
OPD Force Review Boards are regularly convened to examine the investigations conducted
relative to the deployment and application of Level 2 uses of force.5 OPD achieved compliance
with this Task during the nineteenth reporting period (April 1-June 30, 2014); however, we
continue to assess the compliance with this Task including our analyses of force reports and
attendance at Force Review Boards when conducted during our site visits.
OPD conducted 19 Force Review Boards during 2017, and seven thus far in 2018. With the
exception of the board review conducted in August, we have consistently found board reviews to
be detailed and thorough; and therefore, we have concurred with the board’s findings.
However, as previously reported, we did not concur with the August board findings, which were
subsequently forwarded to the Chief for final review. The Chief concurred with the board
findings regarding the application of force; however, she reportedly met with senior staff and
addressed “officers use of police powers…which should be used judiciously…based in the
fundamental principles of Procedural Justice.” This message was further affirmed via the
distribution of a Department-wide memorandum requiring “officers to actively consider
alternatives to force when possible and use the lease amount of police powers to accomplish their
goals…and seek to use the minimum amount of force necessary to accomplish their legitimate
enforcement goals.” No further action is anticipated.
OPD conducted an additional board in October, examining an incident wherein officers were
dispatched to a youth resident facility for a mental health evaluation. Upon arrival, officers were
directed to the hallway area, where they observed resident staff members attempting to
physically restrain a youthful but strong resident who was struggling, screaming, and attempting
to kick them. Officers attempted to assist; however, they were met with extreme resistance,
including struggling and kicking. Nevertheless, after a period of time, the officers were able to
secure and take the resident to the floor.
The board received the supervisor’s detailed presentation of the event, including a viewing of the
applicable video and photographs of the scene. The board also received subject-matter expert
reviews regarding applicable policies and training. Following what we found to be a thorough
review of the event, the board found the force used to secure the resident consistent with policy.
We concur with this finding.
OPD remains in compliance with this Task.


5
  According to OPD, Level 2 uses of force include: “1) Any strike to the head (except for an intentional strike with
an impact weapon); 2) Carotid restraint is applied that does not result in the loss of consciousness; 3) Use of impact
weapons, including specialty impact munitions or any other object, to strike a subject and contact is made,
regardless of injury; 4) Any unintentional firearms discharge that does not result in injury; 5) A police canine bites
the clothing or the skin of a subject, or otherwise injures a subject requiring emergency medical treatment (beyond
first-aid) or hospital admittance; 6) Any use of force which results in injuries to the subject requiring emergency
medical treatment (beyond first-aid) or hospital admittance; (NOTE: For the purposes of this order, an evaluation by
a medical professional to assess a complaint of injury is not emergency treatment) 7) Any Level 3 use of force used
on or applied to a restrained subject; 7.a) A restrained subject is a person who has been fully placed in a Department
authorized restraint device such as both hands handcuffed, a WRAP or Rip Hobble; 7.b) A subject with only one
handcuff on is not a restrained person.”
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 12 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 12 of 21



Task 30: Executive Force Review Board (EFRB)
Requirements:
        1.       An EFRB shall be convened to review the factual circumstances surrounding any
                 Level 1 force, in-custody death, or vehicle pursuit-related death incidents. A
                 firearm discharge at an animal shall be reviewed by the EFRB only at the
                 direction of the Chief of Police.
        2.       The Board shall have access to recordings and/or transcripts of interviews of all
                 personnel on the scene, including witnesses, and shall be empowered to call any
                 OPD personnel to provide testimony at the hearing.
        3.       OPD shall continue the policies and practices for the conduct of EFRB, in
                 accordance with the provisions of DGO K-4.1, FORCE REVIEW BOARDS.
(Negotiated Settlement Agreement V. G.)


Relevant Policy:
Department General Order K-4.1, Force Review Boards, was published on February 17, 2006,
and revised on December 21, 2015.


Commentary:
Executive Force Review Boards (EFRBs), consisting of three top command-level staff, conduct
thorough, detailed reviews of all Level 1 uses of force, in-custody deaths, and vehicle pursuit-
related deaths and serious injuries.
As noted previously, OPD achieved compliance with this Task during the nineteenth reporting
period (April 1-June 30, 2014). We continue to review and report on the compliance status of
this Task due to the serious nature of the cases reviewed by the board. OPD has conducted five
EFRBs to date in the current year.
In our last monthly status report, we referred to the October EFRB that examined a pursuit that
resulted in serious injury to one of the subjects in the pursued vehicle. Over the course of the
chase, numerous OPD officers participated, and there were at least three collisions involving the
suspect vehicle and uninvolved other vehicles. One of the passengers in the suspect vehicle
suffered serious injuries, leaving him confined to a wheelchair and unable to speak. As we noted
in our last report, the EFRB conducted an intensive, detailed review of the event; ruled the
pursuit out of compliance; and concurred with IAD’s sustained findings for the actions of
individual officers during the pursuit. The board also sustained the sergeant and Watch
Commander for failures of supervision for allowing the pursuit to continue contrary to the
Department’s pursuit policy. Ultimately, the Chief determined discipline for the officers with
sustained findings, which included several suspensions and one termination.
OPD remains in compliance with this Task.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 13 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 13 of 21



Task 34: Vehicle Stops, Field Investigation, and Detentions
Requirements:
        1.       OPD shall require members to complete a basic report on every vehicle stop, field
                 investigation and every detention. This report shall include, at a minimum:
                 a.      Time, date and location;
                 b.      Identification of the initiating member or employee commencing after the
                         first year of data collection;
                 c.      Reason for stop;
                 d.      Apparent race or ethnicity, and gender of individual(s) stopped;
                 e.      Outcome of stop (arrest, no arrest);
                 f.      Whether a search was conducted, and outcome of search;
                 g.      Offense categories (felony, misdemeanor or infraction).
        2.       This data shall be entered into a database that can be summarized, searched,
                 queried and reported by personnel authorized by OPD.
        3.       The development of this policy shall not pre-empt any other pending or future
                 policies and or policy development, including but not limited to “Promoting
                 Cooperative Strategies to Prevent Racial Profiling.”
        (Negotiated Settlement Agreement VI. B.)


Relevant Policy:
Department policies relevant to Task 34 include: General Order M-19, Prohibitions Regarding
Racial Profiling and Other Bias-Based Policing; Report Writing Manual (RWM) Inserts R-2, N-
1, and N-2; Special Order 9042, New Procedures Regarding Stop Data Collection (published
June 2010); and Special Order 9101, Revised Stop Data Collection Procedures (published
November 2012).


Commentary:
Compliance with this Task includes: 1) the collection of specific, detailed stop data; 2) staff
analyses of the data to ascertain the presence or absence of indicators of disparate treatment
among the population groups; and, where indicated, 3) the implementation of corrective
measures – i.e., policy revisions, training, or other individualized intervention where warranted.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 14 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 14 of 21


OPD continues to collect and store data, as described in Task 34.1 (a.-g.). This data is
sufficiently detailed to determine the lawful basis for stops and further to identify indicators of
disparate treatment, as required. The efficacy of the collection process is continually assessed;
and more recently, is being revised to incorporate the data reporting requirements outlined in
what is commonly known as California Assembly Bill 953, or the California Racial and Identity
Profiling Act of 2015. OPD provides regular progress briefings on its compliance with this new
law for our review.
The data described above is compiled in a series of illustrations for analysis during monthly Risk
Management Meetings (RMMs). At these meetings, Area Commanders review the illustrated
data to ascertain whether it appears to be reflective of Area objectives and/or to identify and
address data variances indicative of disparate treatment among the population groups. Clearly
and consistently, commanders exhibit knowledge of their Area demographics, crime trends, and
community concerns as well as their development and implementation of strategies/initiatives to
address them. However, analyses of the stop data illustrated and presented for review is limited.
Rather than addressing/analyzing data indicative of disparate treatment among the population
groups, the focus often digresses to issues relating to intelligence-led and/or precision-based
stops. According to the Department, “An intelligence-led stop is defined as one where an officer
possesses knowledge, which can be linked to an articulable source, leading to the initiation of the
stop. Precision-based policing is the design, communications and evaluation of strategies and
tactics which serve to solve public safety problems and reduce crime while simultaneously
reducing the ‘footprint’ the Department has on the community.”
These digressions, though operationally significant, divert attention from a careful
review/analysis of datasets that may be indicative of disparate treatment among the various
population groups. In addition, they limit the conducting of drill-downs or in-depth analyses of
squad or specific individual officer data to ascertain the basis for and/or to appropriately address
such indicators of disparities when present.
The data provided by OPD indicates that stops have generally decreased, and therefore meet the
objective of implementing intelligence-led policing, or reducing the policing “footprint” in or on
the community. Whether there has been a reduction in disparate racial impact remains in
question and will remain so absent detailed analysis.
Our October site visit again included an opportunity for our observation of a Risk Management
Meeting (RMM). This review included the three Area Commands within the Bureau of Field
Operations 1 (BFO1). OPD provided advance data prepared for the RMM for our review.
The BFO1 stops for the review period increased 5% to a monthly total of 625; the percentage of
searches decreased from 37% to 31%; and in addition, search recoveries increased from 19% to
22%.6 These trends are a variance from previous analyses cited above and are positive; however,
racial disparities remaining within the total data are yet to be addressed as evidenced by more
specific search and recovery data. This data sets forth that African Americans are stopped at the
highest rate in the three Areas ranging from 57%-74%; are also searched at the highest rate
ranging from 31%-40%; however, search recoveries range from a low of 14% in one Area to a

6
 Risk Management Data for Meeting BFO 1, Covering Jun ’18 to Aug ’18; Illustration No. 1, Trends in Stops
Discretionary Searches, and Recoveries for the period March 18 through Aug 18.
        Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 15 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 15 of 21


high of 32% in another. Search recoveries for Hispanics range from 12% to 23%; search
recoveries for whites range from 25% to 46%; and search recoveries for Asians range from 17%
to 64%.7
Significant to the above is the absence of in-depth analyses of variances in the data among the
Areas, squads, and officers in general; however, more important is the lack of data analysis
among the population groups, which are essential data points for assessing whether illustrated
data disparities represent disparate treatment at the squad and officer levels or are the result of
other causative factors. Such data are not included nor analyzed.
Therefore, while we commend the efforts of OPD to reduce “the risk of negative disparate
impact on the community” through the initiation of an intelligence-led, precision-based policing
model, we again encourage OPD to conduct a robust assessment of the various stop data
components to identify and appropriately respond to indicators of disparate treatment. This will
require the implementation of a consistent intervention strategy to address identified data
disparities reflective of possible bias at the Area, squad, and individual officer levels. The
customary findings that the stops were “consistent with expectations or policy” provide
insufficient explanation of causation within a squad or by an individual officer.
OPD continues its relationship with Stanford University and the decision to include the
implementation of the 50 recommendations made by Dr. Jennifer Eberhardt and her Stanford
University team in the 2016 study. OPD is continuing its efforts to fully implement 47 of the 50
Stanford recommendations. Stanford has assumed responsibility for three. To date, Oakland has
completed 40 of the 50 recommendations.
While OPD continues its efforts to comply with requirements of this Task, we have previously
reported that the below-described specific issues remain incomplete. Accordingly, we provide
the following assessment, and will continue to monitor OPD’s progress on these issues until the
Department achieves full compliance.
Further, we will look for a clear and unambiguous commitment to the provisions of this Task to
ensure that the protocols that have been undertaken will be institutionalized and remain an
integral, sustainable practice:
    •   Implementation of general and specific intervention strategies to address data indicators
        of abnormalities and/or possible bias at the Area, squad, and individual officer levels;
    •   Implementation of processes to provide for a more expeditious compilation of stop data
        prior to, during, and following Risk Management Meetings. The City anticipates that this
        will be achieved by the summer of 2019 with the operational implementation of PRIME
        2.0.
    •   Implementation of the applicable 50 recommendations contained in the 2016 Stanford
        University report. This requirement has been incorporated as an objective by OPD. We
        will continue to report on the progress of OPD’s implementation.


7
 Ibid. Illustration No. 2R, Stops, Discretionary Searches, and Recoveries by Race, Data from Jun 01, 2018 to Aug
31, 2018. Note: Data for the population group titled “Other” are not included.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 16 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 16 of 21



Task 41: Use of Personnel Assessment System (PAS) and Risk
Management
Requirements:
Within 375 days from the effective date of this Agreement, OPD shall develop a policy for use of
the system, including supervision and audit of the performance of specific members, employees,
supervisors, managers, and OPD units, as well as OPD as a whole.
The policy shall include the following elements:
        1.       The Chief of Police shall designate a PAS Administration Unit. The PAS
                 Administration Unit shall be responsible for administering the PAS policy and, no
                 less frequently than quarterly, shall notify, in writing, the appropriate Deputy
                 Chief/Director and the responsible commander/manager of an identified
                 member/employee who meets the PAS criteria. PAS is to be electronically
                 maintained by the City Information Technology Department.
        2.       The Department shall retain all PAS data for at least five (5) years.
        3.       The Monitor, Inspector General and Compliance Coordinator shall have full
                 access to PAS to the extent necessary for the performance of their duties under
                 this Agreement and consistent with Section XIII, paragraph K, and Section XIV of
                 this Agreement.
        4.       PAS, the PAS data, and reports are confidential and not public information.
        5.       On a quarterly basis, commanders/managers shall review and analyze all
                 relevant PAS information concerning personnel under their command, to detect
                 any pattern or series of incidents which may indicate that a member/employee,
                 supervisor, or group of members/employees under his/her supervision may be
                 engaging in at-risk behavior. The policy shall define specific criteria for
                 determining when a member/employee or group of members/employees may be
                 engaging in at-risk behavior.
        6.       Notwithstanding any other provisions of the PAS policy to be developed, the
                 Department shall develop policy defining peer group comparison and
                 methodology in consultation with Plaintiffs’ Counsel and the IMT. The policy
                 shall include, at a minimum, a requirement that any member/employee who is
                 identified using a peer group comparison methodology for complaints received
                 during a 30-month period, or any member who is identified using a peer group
                 comparison methodology for Penal Code §§69, 148 and 243(b)(c) arrests within
                 a 30-month period, shall be identified as a subject for PAS intervention review.
                 For the purposes of these two criteria, a single incident shall be counted as “one”
                 even if there are multiple complaints arising from the incident or combined with
                 an arrest for Penal Code §§69, 148 or 243(b)(c).
        7.       When review and analysis of the PAS threshold report data indicate that a
                 member/employee may be engaging in at-risk behavior, the member/employee’s
                 immediate supervisor shall conduct a more intensive review of the
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 17 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 17 of 21


                 member/employee’s performance and personnel history and prepare a PAS
                 Activity Review and Report. Members/employees recommended for intervention
                 shall be required to attend a documented, non-disciplinary PAS intervention
                 meeting with their designated commander/manager and supervisor. The purpose
                 of this meeting shall be to review the member/employee’s performance and
                 discuss the issues and recommended intervention strategies. The
                 member/employee shall be dismissed from the meeting, and the designated
                 commander/manager and the member/employee’s immediate supervisor shall
                 remain and discuss the situation and the member/employee’s response. The
                 primary responsibility for any intervention strategies shall be placed upon the
                 supervisor. Intervention strategies may include additional training,
                 reassignment, additional supervision, coaching or personal counseling. The
                 performance of members/ employees subject to PAS review shall be monitored by
                 their designated commander/manager for the specified period of time following
                 the initial meeting, unless released early or extended (as outlined in Section VII,
                 paragraph B (8)).
        8.       Members/employees who meet the PAS threshold specified in Section VII,
                 paragraph B (6) shall be subject to one of the following options: no action,
                 supervisory monitoring, or PAS intervention. Each of these options shall be
                 approved by the chain-of-command, up to the Deputy Chief/Director and/or the
                 PAS Activity Review Panel.
                 Members/employees recommended for supervisory monitoring shall be monitored
                 for a minimum of three (3) months and include two (2) documented, mandatory
                 follow-up meetings with the member/employee’s immediate supervisor. The first
                 at the end of one (1) month and the second at the end of three (3) months.
                 Members/employees recommended for PAS intervention shall be monitored for a
                 minimum of 12 months and include two (2) documented, mandatory follow-up
                 meetings with the member/employee’s immediate supervisor and designated
                 commander/manager: The first at three (3) months and the second at one (1)
                 year. Member/employees subject to PAS intervention for minor, easily
                 correctable performance deficiencies may be dismissed from the jurisdiction of
                 PAS upon the written approval of the member/employee’s responsible Deputy
                 Chief, following a recommendation in writing from the member/employee’s
                 immediate supervisor. This may occur at the three (3)-month follow-up meeting
                 or at any time thereafter, as justified by reviews of the member/employee’s
                 performance. When a member/employee is not discharged from PAS jurisdiction
                 at the one (1)-year follow-up meeting, PAS jurisdiction shall be extended, in
                 writing, for a specific period in three (3)-month increments at the discretion of the
                 member/employee’s responsible Deputy Chief. When PAS jurisdiction is extended
                 beyond the minimum one (1)-year review period, additional review meetings
                 involving the member/employee, the member/ employee’s designated
                 commander/manager and immediate supervisor, shall take place no less
                 frequently than every three (3) months.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 18 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 18 of 21


        9.       On a quarterly basis, Division/appropriate Area Commanders and managers
                 shall review and analyze relevant data in PAS about subordinate commanders
                 and/or managers and supervisors regarding their ability to adhere to policy and
                 address at-risk behavior. All Division/appropriate Area Commanders and
                 managers shall conduct quarterly meetings with their supervisory staff for the
                 purpose of assessing and sharing information about the state of the unit and
                 identifying potential or actual performance problems within the unit. These
                 meetings shall be scheduled to follow-up on supervisors’ assessments of their
                 subordinates’ for PAS intervention. These meetings shall consider all relevant
                 PAS data, potential patterns of at-risk behavior, and recommended intervention
                 strategies since the last meeting. Also considered shall be patterns involving use
                 of force, sick leave, line-of-duty injuries, narcotics-related possessory offenses,
                 and vehicle collisions that are out of the norm among either personnel in the unit
                 or among the unit’s subunits. Division/appropriate Area Commanders and
                 managers shall ensure that minutes of the meetings are taken and retained for a
                 period of five (5) years. Commanders/managers shall take appropriate action on
                 identified patterns of at-risk behavior and/or misconduct.
        10.      Division/appropriate Area Commanders and managers shall meet at least
                 annually with his/her Deputy Chief/Director and the IAD Commander to discuss
                 the state of their commands and any exceptional performance, potential or actual
                 performance problems or other potential patterns of at-risk behavior within the
                 unit. Division/appropriate Area Commanders and managers shall be responsible
                 for developing and documenting plans to ensure the managerial and supervisory
                 accountability of their units, and for addressing any real or potential problems
                 that may be apparent.
        11.      PAS information shall be taken into account for a commendation or award
                 recommendation; promotion, transfer, and special assignment, and in connection
                 with annual performance appraisals. For this specific purpose, the only
                 disciplinary information from PAS that shall be considered are sustained and not
                 sustained complaints completed within the time limits imposed by Government
                 Code Section 3304.
        12.      Intervention strategies implemented as a result of a PAS Activity Review and
                 Report shall be documented in a timely manner.
        13.      Relevant and appropriate PAS information shall be taken into account in
                 connection with determinations of appropriate discipline for sustained
                 misconduct allegations. For this specific purpose, the only disciplinary
                 information from PAS that shall be considered are sustained and not sustained
                 complaints completed within the time limits imposed by Government Code Section
                 3304.
        14.      The member/employee’s designated commander/manager shall schedule a PAS
                 Activity Review meeting to be held no later than 20 days following notification to
                 the Deputy Chief/Director that the member/employee has met a PAS threshold
                 and when intervention is recommended.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 19 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 19 of 21


        15.      The PAS policy to be developed shall include a provision that a member/employee
                 making unsatisfactory progress during PAS intervention may be transferred
                 and/or loaned to another supervisor, another assignment or another Division, at
                 the discretion of the Bureau Chief/Director if the transfer is within his/her
                 Bureau. Inter-Bureau transfers shall be approved by the Chief of Police. If a
                 member/employee is transferred because of unsatisfactory progress, that transfer
                 shall be to a position with little or no public contact when there is a nexus
                 between the at-risk behavior and the “no public contact” restriction. Sustained
                 complaints from incidents subsequent to a member/employee’s referral to PAS
                 shall continue to result in corrective measures; however, such corrective
                 measures shall not necessarily result in a member/employee’s exclusion from, or
                 continued inclusion in, PAS. The member/employee’s exclusion or continued
                 inclusion in PAS shall be at the discretion of the Chief of Police or his/her
                 designee and shall be documented.
        16.      In parallel with the PAS program described above, the Department may wish to
                 continue the Early Intervention Review Panel.
        17.      On a semi-annual basis, beginning within 90 days from the effective date of this
                 Agreement, the Chief of Police, the PAS Activity Review Panel, PAS Oversight
                 Committee, and the IAD Commander shall meet with the Monitor to review the
                 operation and progress of the PAS. At these meetings, OPD administrators shall
                 summarize, for the Monitor, the number of members/employees who have been
                 identified for review, pursuant to the PAS policy, and the number of
                 members/employees who have been identified for PAS intervention. The
                 Department administrators shall also provide data summarizing the various
                 intervention strategies that have been utilized as a result of all PAS Activity
                 Review and Reports. The major objectives of each of these semi-annual meetings
                 shall be consideration of whether the PAS policy is adequate with regard to
                 detecting patterns of misconduct or poor performance issues as expeditiously as
                 possible and if PAS reviews are achieving their goals.
        18.      Nothing in this Agreement, and more specifically, no provision of PAS, shall be
                 construed as waiving, abrogating or in any way modifying the Department’s
                 rights with regard to discipline of its members/employees. The Department may
                 choose, at its discretion, to initiate the administrative discipline process, to
                 initiate PAS review or to use both processes concurrently or consecutively.
(Negotiated Settlement Agreement VII. B.)


Relevant Policy:
OPD revised and issued Departmental General Order D-17, Personnel Assessment Program, in
November 2013. Since our last report, the Department has begun to address General Order D-17
as part of Department’s ongoing policy review and revision program. The revised version of the
relevant policy is currently under review.
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 20 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 20 of 21


Commentary:
During our most recent site visit, we received another update on the development of the risk
management database, Performance Reporting Information Metrics Environment (PRIME), and
the associated information systems. With regard to the rebuild of PRIME, sound progress was
reported for the second quarter in a row. That was true for the key areas that the City
Information Technology Department (ITD) was working on, as well as the work of contractors.
The Department reported progress for the integration of the personnel database with PRIME.
Additionally, the Department also reported that work on the links with body-worn camera
videos; training data, including Academy training; and development of data dashboards were
advancing under contractors. The integration of stop data is currently affected by state-wide
developments in requirements, including changes to the Stop Data Reporting Form. The
Department is also engaged in another major data project, with the replacement of the Records
Management System (RMS).
While progress is being made on the PRIME rebuild, the risk management system continues to
operate under the problematic first iteration of PRIME. That system now operates under a
maintenance or “duct-taped” mode and is not receiving any significant further development. The
Department has renewed a pared down version of its maintenance agreement with the original
vendor. ITD and the Department do not anticipate any further renewals of that maintenance
contract moving forward.
Our Team also observed a Risk Management Meeting (RMM) during our October site visit.
That meeting covered Area 1, 2, and 3 which comprise BFO1. The meeting began with a
lengthy review of the “deliverables” assigned following the commanders’ attendance at their last
RMM. A review of current data and responses to questions followed; and, when judged
appropriate, there was also the assignment of new deliverables.
The meeting material also indicated that the risk management process was being used by Area
Commanders. Across the three Areas discussed at the October RMM, a total of 13 officers were
in supervisory monitoring and three were in intervention status. The status of nearly half of that
combined group was the result of management referrals, a clear sign of management
commitment to officers and to risk management.
There are also reasons to expect the progress in risk management to continue. The Department is
beginning the process to fill the Risk Management Director position, which has had temporary
leadership for some time. Likewise, searches are in place for two new technology positions to
will assist in managing data systems including PRIME. Finally, a long-discussed Data Scientist
position is moving forward under the classification of Performance Audit Supervisor. That will
increase the capacity of OPD to take advantage of the extensive information collected across the
Department.
The Department is to be commended for its efforts to create a sustainable, informative risk
management program. The RMMs have placed new expectations on Area Commanders, the
PAS Administration Unit has itself modified practices that are described in the existing policy,
and further changes are already planned under the rebuild of PRIME. For example, the timely
daily review of officers surpassing risk thresholds will be implemented under the PRIME
rebuild; and that will require immediate responses from supervisors and immediate
       Case 3:00-cv-04599-WHO Document 1224 Filed 11/28/18 Page 21 of 21
Fifty-Eighth Report of the Independent Monitor for the Oakland Police Department
November 28, 2018
Page 21 of 21


implementation of risk management plans. Another recent change has been that all Level 1 uses
of force will now result in supervisory monitoring status. Those are new and significant
enhancements of the risk management process. With these things in mind, and with the progress
made to date, this may be an opportune time for the Department to evaluate the program in terms
of its efficacy and outcomes so appropriate adjustments and modifications can be made.




Conclusion
The establishment of regular Risk Management Meetings, as well as issues raised at these
meetings, suggests the need to review the relevant policy. Stop data as a risk-related concept has
become a central part of the risk management process in a way not anticipated when the policy
was first created. Likewise, the Department has associated relatively new vocabulary with risk
assessment – including ideas of “intelligence-led stops” and a hybrid concept that is discussed as
“precision-based policing.” Discussions at the RMMs suggest the value of establishing shared
meanings to these concepts. Furthermore, the October RMM revealed that Area Commanders
occasionally remove officers from supervisory monitoring or intervention before the expected
timeframes lapse. To her credit, the Chief discouraged such changes during the meeting, but the
practice indicates the need to catalog and review such ad hoc arrangements. There are also
occasional idiosyncratic references by commanders to otherwise undefined policing strategies.
These practices and the underlying concepts require elaboration to achieve a common
understanding.
Perhaps the most important reason to review policy and practice in this area, however, relates to
the significant changes in data availability and its new potential use for managing risk. The
rebuild and revitalization of PRIME will create new opportunities for understanding and
managing risk in the Department. The Department has made great progress in using data in its
management processes, but much of the potential for that remains untapped. Additional
technology resources and long anticipated specialized staff resources create new possibilities.
The original edition of PRIME became technology largely divorced from well-considered
utilization. The resurrection of the risk management database presents an opportunity to improve
on that record.




Chief (Ret.) Robert S. Warshaw
Monitor
